DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (PGPUB 2020/0005789) in view of Park et al. (PGPUB 2019/0214002), hereinafter referenced as Park.

Regarding claims 1, 6 and 11, Chae discloses a method, server and medium, hereinafter referenced as a method for outputting information, the method comprising: 
one or more processors (p. 0101); 
a storage apparatus storing one or more programs, wherein the one or more programs, when executed by 30the one or more processors, cause the one or more 2120A13226US processors to perform operations (p. 0143), the operations comprising:

10performing speech recognition on the voice information to obtain a recognition result (speech recognition; p. 0067, 0077, 0129); 
extracting feature information (data item) of the voice information in response to determining that the recognition result does not include the preset wake-up 15word (wake word; p. 0067, 0077, 0093, 0129); 
generating a counterexample training sample based on the feature information (additional wake word; p. 0086, 0092, 0112); and 
training the wake-up model using the counterexample training sample, and outputting a trained wake-up model (learn/train; p. 0067, 0077, 0087, 0097), but does not specifically teach acquiring voice information received within a preset time period before a device is awakened.
Park discloses a method comprising:
acquiring voice information received within a preset time period before a device is awakened, wherein the device is provided with a wake-up model for outputting preset response information when a preset wake-up word is received (abstract with p. 0158-0168, 0173-0186); and
10performing speech recognition on the voice information to obtain a recognition result (p. 0168), to recognize voice even without a wake-up word.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with accurately recognizing content.
claims 2, 7 and 12, Chae discloses a method wherein the training the wake-up model using the counterexample training sample and outputting the trained wake-up model comprises: 
25inputting the feature information of the voice information comprising the preset wake-up word into the trained wake-up model, and determining whether the preset response information is output (p. 0129, 0133); and 
outputting the trained wake-up model in response to 30outputting the preset response information (output; p. 0097).  
Regarding claims 3, 8 and 13, Chae discloses a method wherein the method further comprises: 
in response to not outputting the preset response information, outputting alarm information (alarm; p. 0071, 0099).  
Regarding claims 4, 9 and 14, Chae discloses a method wherein the training the wake-up model using the counterexample training sample, and outputting the trained wake-up model comprises: 
10determining a number of the counterexample training samples (additional wake words; p. 0117); and 
training the wake-up model with the counterexample training samples in response to the number of the counterexample training samples being greater than or 15equal to a preset number threshold (preset number preference; p. 0117).  
Regarding claims 5, 10 and 15, Chae discloses a method as described above.  In addition, Park discloses a method comprising in response to the device being awakened by the preset wake-up word, acquiring the voice information received within .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657